02-12-308-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00308-CR
 
 



Justin Barry McDonald


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 371st
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, Appellant Justin Barry McDonald signed a judicial confession
and pled guilty to injury to a child causing bodily injury, a third-degree
felony,[2] and true to an
enhancement paragraph, and the trial court convicted him of that offense and
sentenced him to two years’ confinement.[3]  Appellant filed a timely
pro se notice of appeal.
The
trial court’s certification states that this is a plea-bargained case and that
Appellant has no right of appeal.  Accordingly, we informed Appellant by letter
in July 2012 that this case was subject to dismissal unless he or any party
showed grounds for continuing the appeal on or before Friday, July 27, 2012.[4]  Appellant’s
response does not show grounds for continuing the appeal.  We therefore dismiss
this appeal.[5]
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 23, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code
Ann. § 22.04(a)(3)(f) (West Supp. 2012).


[3]See id. §§ 12.33(a)–(b)
(West 2011) (providing punishment range for second-degree jail felony is two to
twenty years’ confinement and a fine of up to $10,000), 12.42(a) (West Supp. 2012)
(providing defendant convicted of third-degree felony when proof is shown of
prior felony conviction will be punished for second-degree felony).


[4]See Tex. R. App. P.
25.2(a)(2), 25.2(d).


[5]See Tex. R. App. P.
25.2(d), 43.2(f).